Judgment in the sum of $303.95 in favor of plaintiff Frances Baum for alleged damages for injuries to person and property as the result of a collision between automobiles, and judgment in the sum of $178.85 in favor of plaintiff Adolph Baum for medical expenses and loss of *842services, recovered in the County Court of Nassau county, reversed on the law, with costs, and the complaints dismissed, with costs. The record discloses no evidence of negligence on the part of defendant. Plaintiff Frances Baum by her evidence has failed to establish her freedom from contributory negligence as a matter of law, in that her emerging from the driveway onto an icy highway, at a time when a vehicle was approaching at “ a good pace ” some forty-five feet away, was the sole cause of the collision. Young, Carswell, Davis, Adel and Taylor, JJ., concur.